NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIANTE DION SCOTT,                              No. 19-17381

                Plaintiff-Appellant,            D.C. No. 1:17-cv-01146-LJO-GSA

 v.
                                                MEMORANDUM*
OLGA BEREGOVSKAY, M.D.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      California state prisoner Tiante Dion Scott appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state

law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B)(ii)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A). We affirm in part, vacate in part, and

remand.

      The district court properly dismissed Scott’s due process claim because

Scott failed to allege facts sufficient to show a protected liberty interest. See

Sandin v. Conner, 515 U.S. 472, 483-85 (1995) (a prisoner has no protected liberty

interest when the sanction imposed neither extends the length of his sentence nor

imposes an “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life”).

      The district court properly dismissed Scott’s failure-to-protect claim because

Scott failed to allege facts sufficient to show that defendants knew of and

disregarded an excessive risk to his safety. See Lemire v. Cal. Dep’t of Corrs. &

Rehab., 726 F.3d 1062, 1074 (9th Cir. 2013) (setting forth elements of a failure-to-

protect claim).

      The district court properly dismissed Scott’s medical privacy claim because

Scott failed to allege facts sufficient to show that that defendants interviewed Scott

in the holding cages despite knowledge of a substantial risk of serious harm, or that

such interview improperly disclosed any private information. See Lemire, 726
F.3d at 1074; Norman–Bloodsaw v. Lawrence Berkeley Lab., 135 F.3d 1260, 1269

(9th Cir. 1998) (discussing the constitutionally protected privacy interest).


                                           2                                        19-17381
      The district court dismissed Scott’s medical deliberate indifference claim

because Scott failed to allege facts sufficient to show that defendants knew of and

disregarded an excessive risk to his health. However, Scott alleged that he

informed defendants of pain resulting from his neck wound and arm injury,

defendants failed to provide and delayed medical treatment for Scott’s neck

infection, bicep tear, and torn rotator cuff, and he was later found to have an

infected piece of a foreign object lodged in his neck. Liberally construed, Scott’s

allegations “are sufficient to warrant ordering [defendants] to file an answer.”

Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir. 2012); id. at 1122 (denying or

delaying medical treatment can amount to deliberate indifference); Toguchi v.

Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (a prison official is deliberately

indifferent if he or she knows of and disregards an excessive risk to an inmate’s

health). We vacate the district court’s judgment as to Scott’s medical deliberate

indifference claim and remand for further proceedings.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3                                       19-17381